STATON, Judge,
concurring in result.
I concur in result because I wish to disassociate myself from the remarks and "rationale" of the Majority. The repeated failures of trial judges to advise defendants of their several statutory rights before accepting guilty pleas is ample evidence that the system of justice is not altogether perfect. Assuming or guessing what a defendant knows or understands his rights to be from a written record of the proceedings is to engage in pure sophistry.
The reading of jury instructions is grossly inadequate to determine whether a defendant understands his statutory rights when entering a guilty plea Jury instructions are for the jury and not solely for the defendant. This is the understanding at trial. Many times the instructions read by the judge to the jury are long and complex. Quite often, the defendant's thoughts at the defense table are on the "main event"-the testimony of the witnesses and the verdict of the jury. Sometimes a criminal defendant's thoughts are so frozen in fear and apprehension that the defense counsel can expect little assistance from him during the trial. Too, the defendant, on the instructions of his defense counsel, may be intensely avoiding eye contact with members of the jury and trying to keep his facial expressions free from the emotions swelling up inside of him. This often conflicts with his ability to concentrate and fully understand the full meaning of instructions being read by the judge to the jury. Without exhausting the possibilities of a defendant's state of mind during the reading of instructions, it is a fair assumption that he does not always understand and remember the instructions of the judge to the jury-nor does the juror for that matter.
Compare the less pressured position of the juror in the courtroom listening to the instructions being read by the judge. His liberty is not in jeopardy nor is he singularly the target of the state with its awesome power. His position is that of an observer, listener, and fact finder. He is a member of a group of indifferent jurors who are experiencing the testimony and other evi*467dence for the first time. He is told that he must listen to the instructions very carefully so that his deliberations in the juryroom and the verdict of the jury will be proper and in accordance with the law. Yet, there are numerous trials where the jurors have requested that the instructions be re-read to them because they did not understand them on the first reading or did not remember one or more of the instructions. It seems ludicrous to me that we should do less for the defendant whose very liberty hangs in the balance.
Furthermore, the re-reading of all the instructions to a jury may take as much as an hour or more while the simple advisement of the defendant's rights takes only a few minutes. When a guilty plea is entered by a defendant, many days of trial are usually saved which can be used for the disposition of other pending cases. The requirement that the trial judge take a few minutes to advise the defendant of his statutory rights and make a record of the advisement does not seem to me an unreasonable exchange of effort and time.
Assuming or guessing from an entire record whether a defendant voluntarily, knowingly, and understandingly entered his plea of guilty at the time it was accepted by the trial court is a risky business at best. I concur in result.1

. I have not discussed Joshua's presence at Turman's plea of guilty. The trial court was not addressing Joshua nor is there any evidence that Joshua was not conferring with his counsel at any time during the entry of Tur-man's plea. Certainly the law requires more formality than suggested by the Majority before accepting a guilty plea and depriving an individual of his liberty. I do not think mere presence in the courtroom can substitute for a direct inquiry by the court to the defendant as to the voluntariness of his plea and whether he understands the consequences of his plea.